UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-6148


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRIAN LINTON, a/k/a Bee,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Malcolm J. Howard,
Senior District Judge. (4:95-cr-00041-H-3)


Submitted:   August 16, 2012                 Decided:   August 20, 2012


Before KING and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Brian Linton, Appellant Pro Se.      Thomas Gray Walker,        United
States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Brian      Linton    seeks     to       appeal       the    district       court’s

order    denying          his     Fed.     R.        Civ.     P.     60(b)        motion       for

reconsideration of the district court’s order denying relief on

his 28 U.S.C.A. § 2255 (West Supp. 2012) motion.                                 The order is

not   appealable         unless    a     circuit          justice    or    judge       issues    a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(B) (2006).

A certificate           of     appealability         will      not       issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                      When the district court denies

relief   on    the      merits,    a     prisoner         satisfies       this    standard      by

demonstrating           that    reasonable          jurists     would          find    that    the

district      court’s        assessment     of       the    constitutional            claims    is

debatable     or     wrong.        Slack    v.       McDaniel,       529       U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,         and    that       the    motion    states       a    debatable

claim of the denial of a constitutional right.                                 Slack, 529 U.S.

at 484-85.

              We have independently reviewed the record and conclude

that Linton has not made the requisite showing.                                   Accordingly,

although we grant Linton’s pending motion to seal, we deny a

certificate        of     appealability         and        dismiss       the     appeal.        We

                                                2
dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                             DISMISSED




                                    3